IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
NO. 5:19-CR-00492-H

 

UNITED STATES OF AMERICA
Vv.

JABON JOHNSON

ORDER OF FORFEITURE
WHEREAS, pursuant to the entry of a plea of guilty by the defendant on July
6, 2020 to a violation of 18 U.S.C. §§ 922(g) and 924, and pursuant to all other
evidence of record, the Court finds that the following personal property is hereby
forfeitable pursuant to 18 U.S.C. § 924(d)(1), to wit:

e Hi-point, C9, 9mm handgun, bearing serial number P1720793, and

e Any and all related ammunition;

AND WHEREAS, by virtue of said finding, the United States is now entitled
to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(38);

It is hereby ORDERED, ADJUDGED, and DECREED:

1. That based upon the Guilty Plea as to the defendant, and all other
evidence of record, the United States is hereby authorized to seize the above-stated
personal property, and it is hereby forfeited to the United States for disposition in
accordance with the law, including destruction, as allowed by Fed. R. Crim. P.
32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become

1

Case 5:19-cr-00492-H Document 32 Filed 09/15/20 Page 1 of 2
final as to the defendant at sentencing.

2. That upon sentencing and issuance of the Judgment and Commitment
Order, the Clerk of Court is directed to incorporate a reference to this Order of
Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B).

SO ORDERED. This_4 day of Jgax __, 2020.

MALCOLM #% HOWARD
Senior United States District Judge

Case 5:19-cr-00492-H Document 32 Filed 09/15/20 Page 2 of 2
